NELSON, Circuit Justice.
I think that the proof, including that taken in this court, leaves the question of fact doubtful, whether the tubs of butter claimed not to have been delivered at the port of destination, were shipped upon the canal-boat at Rome, as averred in the libel. The proof is too doubtful to found a decree upon it for the libel-lants. I am, also, inclined to think that the canal-boat is not a ship or vessel, upon the North river, or other navigable waters within the admiralty jurisdiction, subject to maritime liens in the admiralty, for breaches of contracts of affreightment. These boats are exclusively adapted to canal navigation. Of themselves, they have no power as respects navigation upon public waters, any more than a raft, an ark, or a mud-scow.
Decree affirmed.